USDC IN/ND case 3:18-cv-01016-JD-MGG document 1 filed 11/29/18 page 1 of 7




                                                              FILED
                                                        2:28 pm, Nov 29, 2018

                                                        U.S. DISTRICT COURT
                                                     SOUTHERN DISTRICT OF INDIANA
                                                          Laura A. Briggs, Clerk




                                           1:18-cv-3750-JPH-DLP
USDC IN/ND case 3:18-cv-01016-JD-MGG document 1 filed 11/29/18 page 2 of 7
USDC IN/ND case 3:18-cv-01016-JD-MGG document 1 filed 11/29/18 page 3 of 7
USDC IN/ND case 3:18-cv-01016-JD-MGG document 1 filed 11/29/18 page 4 of 7
USDC IN/ND case 3:18-cv-01016-JD-MGG document 1 filed 11/29/18 page 5 of 7
USDC IN/ND case 3:18-cv-01016-JD-MGG document 1 filed 11/29/18 page 6 of 7
USDC IN/ND case 3:18-cv-01016-JD-MGG document 1 filed 11/29/18 page 7 of 7
